NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

URITHA NUALSANIT,                                No.   15-70272

                Petitioner,                      Agency No. A098-763-454

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 25, 2019**


Before: TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Uritha Nualsanit, a native and citizen of Thailand, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision finding her removable for marriage fraud

under 8 U.S.C. §§ 1182(a)(6)(C)(i) and 1227(a)(1)(A). We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence. Nakamoto v. Ashcroft, 363

F.3d 874, 881 (9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the government

carried its burden of proving by clear and convincing evidence that Nualsanit

committed marriage fraud. See 8 U.S.C. § 1229a(c)(3)(A); Nakamoto, 363 F.3d at

882. The agency properly weighed the strength of the evidence submitted by the

government and by Nualsanit and did not improperly shift the burden of proof to

her; nor did the IJ err by accepting as true her ex-husband’s description of the

marriage over the petitioner’s. Because the burden of proof was not on Nualsanit,

the IJ was not required to make an explicit finding regarding her credibility.

Substantial evidence, including the IJ’s observation of petitioner’s ex-husband’s

demeanor, supports the IJ’s finding that the ex-husband was credible, and the IJ

and BIA specifically addressed his possible motivation to lie. See Nakamoto, 363

F.3d at 881.

      PETITION FOR REVIEW DENIED.




                                          2